DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resource chain” and “payment chain” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a resource chain said resource chain including a plurality of communicably coupled resource nodes, each resource node operable to communicate a product or a service information; a payment chain, said payment chain including a plurality of communicably coupled payment nodes, each payment node operable to communicate financial information; a demand node, said demand node including an interface operable to receive a transaction request, said transaction request including a product or service, and a processing device coupled to the demand node, the resource chain, and the payment chain, said processing device including processor readable instructions directing the processor to perform a method including: receiving a transaction request; comparing the transaction request to the product or service information; initiating a transaction in response to said comparing, and transferring payment information from a first payment node to a second payment node.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting interface, processing device, readable instructions, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (fundamental economic practice) (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The interface, processing device, readable instructions in the steps are recited at a high level of generality.  These generic limitations no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (interface, processing device, readable instructions) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claim 8. 
Claim 2 recites wherein the resource chain includes product or service information grouped into unique markets.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the payment chain includes nodes with different native currency units.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the payment chain operates with a transitional currency.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the first payment node and the second payment node operate with crypto currency.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the service is a financial service.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites polling the resource nodes to determine what resources are available.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the commercial resources includes product or service information grouped into unique markets.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 10 recites wherein the first payment node and the second payment node have different native currency units.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 11 recites wherein the payment information includes a transitional currency.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 12 recites wherein the first payment node and the second payment node operate with crypto currency.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 13 recites wherein the commercial resource is a financial service.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan, US 20200134618, discloses several nodes for use in a transaction system (Fig. 5, Para. 85). 

Alibaba, CN109345389, discloses a resource chain node with resource sharing, Step 205/207, Merchant, Step 209, resource node, 3B (second block chain node). 
Zhu, CN 109493064, discloses a demand node with blockchain. 
Xie, CN109255255, discloses a demand node with blockchain with payment processing. 
Vorobyev, US 20190236593, discloses nods in a transaction system (Para. 20, Fig. 2). 
McDonald, US 20180089655, discloses transfer blockchain that compares information for payment transfer. 
McDonald, 20180101906, discloses payment chain (126, 130, 134) with node processor (Para. 121). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698